Citation Nr: 1327406	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  11-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 50 percent for the PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  The RO assigned a 50 percent disability rating retroactively effective from May 5, 2010, the date of receipt of the petition to reopen this claim, which had been previously considered and denied in an unappealed December 2008 rating decision.  The Veteran appealed for an earlier effective date for the grant of service connection for his PTSD, also for a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating - meaning assign different ratings at different time since the effective date of the award if there have been occasions when the disability has been more severe than at others; this will compensate the Veteran for the change in severity of his disability over time).

In June 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing).  During the hearing, he made clear that he is withdrawing his claim for an earlier effective date for the grant of service connection for his PTSD; he accepted that he is not entitled to an earlier effective date since he admittedly did not appeal the earlier decision considering and denying this claim.  The Board therefore is dismissing this claim.  See 38 C.F.R. § 20.204 (2012).  A transcript of the hearing has been associated with his claims file documenting everything that was said during his hearing.


As concerning his TDIU claim, the Veteran alleged entitlement to a TDIU in a separate claim, which the RO denied in a separate March 2011 decision.  Nevertheless, during his June 2011 hearing, so since that decision denying this additional claim, he continued to assert that he has difficulty maintaining employment.  And although he indicated he was working full time, he explained that his wage was very low and, in fact, tantamount to only part-time pay.  He described his position as a "little job", so in effect alleged that his employment is not substantially gainful, only instead marginal.  See 38 C.F.R. § 4.16(a), 4.18.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the issue of employability is expressly raised by the Veteran or reasonably raised by the record.  It is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  It "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and, (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


The Veteran has asserted several times that his PTSD prevents him from maintaining employment, so his allegation of derivative TDIU entitlement is predicated on the service-connected disability for which he is requesting a higher rating in this appeal.  The Board therefore has jurisdiction over this derivative TDIU claim.

But as also explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated (or, here, readjudicated), the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the claim for a TDIU is "inextricably intertwined" with the issue of whether the Veteran is entitled to a higher initial rating for his PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, since the PTSD initial rating claim also requires further development before being decided on appeal, the Board is remanding both claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  The additional development of these claims especially includes providing a VA compensation examination reassessing the severity of the PTSD and determining its impact on the Veteran's employability and in turn derivative entitlement to a TDIU.



FINDINGS OF FACT

1.  In June 2011, during his Travel Board Hearing, the Veteran withdrew his appeal for an effective date earlier than May 5, 2010, for the grant of service connection for his PTSD.

2.  Since that hearing, a transcript of the proceeding has been obtained, affirming his name, claim number, acceptance of the effective date assigned, and his resultant intent on withdrawing his appeal for an earlier effective date.


CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning the claim for an earlier effective date.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Travel Board Hearing was in June 2011.  During his hearing, he and the presiding VLJ of the Board discussed the Veteran's claim for an effective date earlier than May 5, 2010, for the grant of service connection for his PTSD.  The Veteran previously had applied for service connection for PTSD; his earlier claim had been considered and denied in December 2008.  His request to reopen the claim was received well more than one year later, on May 5, 2010.

When the claim was reopened and subsequently granted, an effective date of May 5, 2010, was assigned pursuant to 38 C.F.R. § 3.400(q)(2) (2012).  This regulation provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  After receiving this explanation, the Veteran expressed understanding of the manner in which effective dates are assigned in this circumstance.  He was also informed that he could potentially have the effective date revised, but that he would have to show clear and unmistakable error (CUE) in the earlier December 2008 rating decision by collaterally attacking it after the fact.  He admitted that he simply never took the time to file an appeal of that earlier decision, and upon further questioning he expressed satisfaction with the effective date of May 5, 2010.  He indicated that he "accepts" that he is not entitled to an earlier effective date.

This claim consequently has to be dismissed - in effect as withdrawn - rather than outright or summarily denied.  Once the transcript of the hearing was reduced to writing, his concession on the record that he admittedly did not appeal the earlier decision is tantamount to a withdrawal of the claim in writing.  This is because CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And when there is an insufficient pleading of CUE in a prior decision, the appropriate disposition is to dismiss the claim without prejudice to refiling, rather than outright or summarily denying the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  A request for revision based on CUE is an exception to the rule of finality (res judicata) and is grounds to reverse or revise a decision where the evidence establishes CUE in a final and binding RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) ; DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  But absent any allegation of CUE in a prior final and binding decision, which this Veteran has not pled - much less with the required degree of specificity - there necessarily cannot as a matter of law be any "free-standing" claim for an EED.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The June 2011 hearing has been transcribed, so reduced to writing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.


The Veteran's hearing testimony is now in writing, and the transcript lists his name and claim number and clearly expresses his acceptance of the effective date assigned in the circumstances presented.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to an earlier effective date for the grant of service connection for PTSD is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim of entitlement to an effective date earlier than May 5, 2010, for the grant of service connection for PTSD is dismissed.


REMAND

Additional development of the record is necessary regarding whether the Veteran is entitled to an initial disability rating higher than 50 percent for his PTSD and a TDIU.  He was provided a VA examination in November 2010.  In January 2011, so since, he asserted that his PTSD symptoms were increasing.  Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, his updated VA treatment records since 2011 must be obtained.  VA treatment records from November and December 2011 suggest he received 
in-patient treatment for his PTSD, but the medical evidence currently of record does not indicate when he completed the program.  So the complete records of his 
in-patient treatment, including admission and discharge reports, should be obtained and associated with the claims file.  Consideration should be given to whether he is entitled to a temporary total rating under 38 C.F.R. § 4.29, that is, if the in-patient treatment for his PTSD exceeded the required 21 days.

In regards to his additionally alleged derivative entitlement to a TDIU, the Veteran was working full time as of the time of his June 2011 Travel Board hearing.  But as already alluded to, he indicated his pay was more commensurate with just part-time employment.  More information therefore is needed to determine whether he is unemployable - that is, incapable of obtaining and maintaining what could be considered substantially gainful employment versus just marginal employment in comparison.  While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, the Court has defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  See Faust v. West, 13 Vet. App. 342 (2000).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In comparison, marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he identify all additional medical evaluation or treatment he has received for his PTSD since March 2011, whether from VA or privately.  If necessary, ask that he complete and return the authorization (VA Form 21-4142) so that VA may obtain all additional medical evaluation or treatment records, including especially but not limited to those concerning his inpatient treatment in or around November 2011 at the Albuquerque VAMC (New Mexico HCS).

Obtain all records that are not already in the file.  The amount of effort needed to be expended in trying to obtain additionally identified records depends on who has custody of them.  If records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Contemporaneously with the above, request that the Veteran provide information about any employment he has had since March 2011.  Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

3.  After completion of the above directives, schedule the Veteran for another VA compensation examination to reassess the severity of his PTSD.  The examiner must review the claims file, electronic records (if applicable), and this remand.  All indicated tests should be conducted, and the examiner is asked to provide a thorough discussion of the Veteran's symptoms and the social and occupational impact the symptoms have on the Veteran's social and occupational functioning.

To this end, the examiner is specifically asked to comment on the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment (as opposed to just marginal employment), taking into consideration the definitions of "substantially gainful" versus "marginal employment" as discussed above in the body of this remand.  The examiner is further advised that the claim must be considered in the context of the Veteran's individual circumstances, not whether an average person would be capable of obtaining and retaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524   (1993).  Hence, the "I" for "individual" in the TDIU acronym.  His education and experience may be taken in consideration, but his age and the impairment caused by nonservice-connected disabilities may not.

If it is the examiner's opinion that the Veteran's service-connected PTSD does not render him unemployable, he or she should suggest the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

All examination findings, along with a complete explanatory rationale for all opinions expressed, should be set forth in the examination report

4.  Then, in light of this and all other additional evidence, consider whether the Veteran is entitled to a higher initial disability rating for his PTSD, including whether he is entitled to a derivative TDIU.  Consideration should also be given as to whether the evidence warrants consideration of a temporary total rating  under 38 C.F.R. § 4.29 regarding his inpatient PTSD treatment in or around November 2011 at the Albuquerque VAMC (New Mexico HCS), if it exceeded the required 21 days.  If a higher initial rating and TDIU are denied, send the Veteran another supplemental statement of the case (SSOC) and given him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


